Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one-way relief valve and the passive airflow vent arranged in parallel and also sharing a central axis. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it is unclear and indefinite how the one-way relief valve and the passive airflow vent may be arranged in parallel and also share a central axis.
	Claim 8 does not depend from any other claim.
	In regards to claim 8, it is unclear and indefinite which “opening” applicant is referring to.
	Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiko (U.S. Publication 2009/0120949).
In regards to claim 1, Mashiko discloses vent assembly (1) comprising: a housing (4) defining a cavity, a first end (FE), a second end (SE), a vent opening, a valve opening, and a coupling structure (para. [0085]) towards the second end (SE); a passive airflow vent (3) disposed in the housing (4) across the vent opening and a one-way relief valve (5) disposed in the housing (4) and forms a seal over the valve opening, wherein the one-way relief valve (5) is arranged in parallel with the passive airflow vent (3) with respect to airflow through the housing (4), wherein the passive airflow vent (3) and the one- way relief valve (5) share a 
    PNG
    media_image1.png
    633
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    771
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    622
    733
    media_image3.png
    Greyscale

In regards to claim 2, Mashiko discloses that an end cap (11) may be coupled to the housing (4) towards the first end (FE).  

In regards to claim 4, the passive airflow vent (3) comprises a breathable membrane (i.e. gas permeable membrane).  
In regards to claim 5, the housing (4) defines a housing opening (HO) between an ambient environment and the cavity to define a fluid flow pathway between the outside of the housing (4) and the passive airflow vent (3).  
In regards to claim 6, the housing (4) comprising a first obstruction (FO), wherein the first obstruction (FO) is positioned between the housing opening (HO) and the passive airflow vent (3).  
In regards to claim 7, the housing (4) comprising a second obstruction (9) extending into the fluid flow pathway, wherein the second obstruction (9) is positioned between the housing opening (HO) and the one-way relief valve (5).  
In regards to claim 8, the fluid flow pathway defines a tortuous path between the first opening (FO) and the one-way relief valve (5).  
In regards to claim 9, the coupling structure defining a fluid flow pathway between the outside of the housing (4) and the passive airflow vent (3).  
In regards to claim 10, Mashiko discloses that the housing (4) defines a first fluid flow pathway between the outside of the housing (4) and the passive airflow vent (3), the coupling structure defines a second fluid flow pathway between the outside of the housing and the 
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in term of structure rather than function (MPEP 2144). Hence, function limitations (i.e. “by 0.5 to 1 psi”) which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.
In regards to claim 11, the housing (4) further defines a mounting surface (9) that defines the vent opening .  
In regards to claim 14, Mashiko discloses that the one-way relief valve (5) is an umbrella valve. See Fig. 3 and paras. [0047] and [0048].  
In regards to claim 16, the passive airflow vent (3) and the one-way relief valve (5) are concentric.  
In regards to claim 18, the one-way relief valve (5) is constructed of an elastomeric material.  See para. [0045].
In regards to claim 19, the passive airflow vent (3) comprises polytetrafluoroethylene.  
In regards to claim 20, the coupling structure defines one in the group consisting of a snap-fit and a screw fit. See para. [0085].
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiko (U.S. Publication 2009/0120949).

In regards to claim 15, the housing (4, 11) defines radial openings (RO) about the central axis, wherein the radial openings define a fluid flow pathway between the outside of the housing (4, 11) and the passive airflow vent (3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko in view of Nicolino (U.S. Publication 2004/0182447).
Mashiko discloses all of the elements as discussed above.
Mashiko does not specifically dislose a seal abutting the coupling structure.  However, Nicolino teaches a coupler which includes a seal (S).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  have made the coupler of Mashkio having a seal as taught by Nicolino to ensure against fluid leakage.

    PNG
    media_image4.png
    493
    833
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.